Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Election/Restrictions
2.	Applicant’s election of the following species, in the reply filed on 25 April 2022 is acknowledged:
(1) The Fc region of the first member: T366W and K409A (SEQ ID NO:17);
(2) The Fc region of the second member: T366S, L368G, Y407A and F405K (SEQ ID NO: 18;
(3) The light and heavy chain of the first member: Erb-LC (SEQ ID NO:37) and Erb-Fc9 (SEQ ID NO: 39), respectively;
(4) The second member huIL10)2-Fc6 (SEQ ID NO:91). Applicants election of the species of a mutation to the glycine residue 23 relative to SEQ ID NO: 19 is also acknowledged. 

Status of Application, Amendments, and/or Claims
3.	The Response filed on 25 April 2022 has been entered in full.  1, 3, 7-8, 11-12, 15-19, 28-33 and 36-38 are pending and the subject of this Office Action. The claims also read on the elected species of EGFR as the species of tumor antigen.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 12 December 2019, 23 March 2021, 08 June 2021 and 25 July 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 11-12 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
7.	The term “more effectively” in claim 1 is a relative term which renders the claim indefinite. The term “more effectively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the instant case, the use of “more effectively” to describe the extent the modifications promote heterodimerization as compared to a knob-and-hole modification renders the claim indefinite.

8.	Claims 11-12 and 15-19 are rejected as being indefinite for reciting the limitation “Y349 and T366”, for example.  It appears that these numbers refer to positions within an amino acid sequence; however no reference sequence is defined in the claims.  Given the variations of published sequences contained in the databases, it is unclear which amino acid positions are encompassed by the claims.  Moreover, numbering is not an inherent property of a protein sequence.  Accordingly, recitation of a number without reference to a specific sequence is indefinite, and therefore the metes and bounds of the claims cannot be determined.
9.	Claims 3, 7-8, 28-33 and 36-38 are rejected as being indefinite for depending from an indefinite claim.

Claim Rejections - 35 USC § 112, 1st Paragraph (Written Description)
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1, 3, 7-8, 11-12, 15-19, 28-33 and 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
12.	The claims are drawn quite broadly to a proteinaceous heterodimer comprising a first member and a second member different from said first member, wherein: said first member comprises a light chain and a heavy chain comprising a first Fc region, the light chain is complexed with the heavy chain to form a targeting moiety exhibiting binding specificity to a tumor antigen; said second member comprises a polypeptide comprising an immunoregulator fused to a second Fc region; the polypeptide comprised in the second member is a fusion protein, and a C-terminus of the immunoregulator is fused to a N-terminus of the second Fc region to form the fusion protein, optionally via a linker; said first member associates with said second member to form said heterodimer through complexation of said first Fc region with said second Fc region; and said first Fc region comprises a first modification and/or said second Fc region comprises a second modification, wherein said first modification and/or said second modification more effectively promotes heterodimerization between said first member and said second member than a knob-and-hole modification comprising a knob modification and a hole modification.  The claims also recite wherein the tumor antigen is selected from the group consisting of EGFR, an EGFR mutant, HER2/neu, GPC3, FAP, Mucl, MUC5AC and Mesothelin; wherein the first Fc region and the second Fc region is from an Fc region of an immunoglobulin, and the immunoglobulin is a human IgGl; wherein the polypeptide comprised in the second member comprises two or more immunoregulators, and said two or more immunoregulators are fused in frame to each other and to the second Fc region and are located N-terminal to the second Fc region. The claims also recite numerous groups of substitutions in the first and or second Fc region. The claims also recite a polynucleotide encoding said proteinaceous heterodimer, compositions comprising said heterodimer, and a method of inhibiting growth of a tumor or a tumor cell, the method comprising: administrating an effective amount of said proteinaceous heterodimer  Thus, the claims are drawn to a genus of polypeptides that are defined only by a very limited partial structure, and a desired function (i.e., binds a tumor antigen and wherein said first modification and/or said second modification more effectively promotes heterodimerization between said first member and said second member than a knob-and-hole modification comprising a knob modification and a hole modification).
13.	A "representative number of species" means that the species, which are adequately described, are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed."  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.).
14.	In the instant case, the claims are drawn quite broadly to a proteinaceous heterodimer comprising a first member and a second member different from said first member, wherein: said first member comprises a light chain and a heavy chain comprising a first Fc region, the light chain is complexed with the heavy chain to form a targeting moiety exhibiting binding specificity to a tumor antigen; said second member comprises a polypeptide comprising an immunoregulator fused to a second Fc region; the polypeptide comprised in the second member is a fusion protein, and a C-terminus of the immunoregulator is fused to a N-terminus of the second Fc region to form the fusion protein, optionally via a linker; said first member associates with said second member to form said heterodimer through complexation of said first Fc region with said second Fc region; and said first Fc region comprises a first modification and/or said second Fc region comprises a second modification, wherein said first modification and/or said second modification more effectively promotes heterodimerization between said first member and said second member than a knob-and-hole modification comprising a knob modification and a hole modification.
However, the specification presents guidance and working example of using constructs that consist of light chains and mutated heavy chains of particular antibodies that bind to particular tumor-related antigens, specifically Cetuximab, Trastuzumab, Pertuzumab or the monoclonal antibody mAb806. The specification also presents guidance and working example of constructs comprising particular immunoregulators. Specifically, a cytokine comprising construct, wherein the mutated Fc portion of the human IgG1 was conjugated through a linker, at their amino terminal, to mulFNa4, hulFNa2, hulFNB, hulFNA, or IL-10. Nevertheless, the Application claims a complex formed by a light chain and a heavy chain of an antibody specific for any tumor antigen and a fusion polypeptide comprising any immunoregulatory fused to an antibody Fc region. The instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses only a few exemplary complexes. In contrast to Applicant’s disclosure of the specific constructs as mentioned supra, the instant disclosure, including the claims, fails to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus.

15.	In contrast to the constructs described in the Specification, the only factors present in the instant claims are a partial structure and a desired function. It is well known that minor structural differences even among structurally related compounds can result in substantially different biology, expression and activities.  Based on the instant disclosure, there is insufficient guidance based on the reliance of disclosure of a few species of constructs to direct a person of skill in the art to select or to predict particular residues that are essential for providing for binding a specific tumor antigen, which itself is not defined by the claims, and effectively promotes heterodimerization between the first and second members. Additionally, the description of a few species of constructs is not adequate written description of an entire genus of functionally equivalent polypeptides, which incorporate all variants that are encompassed by the claims.
16.	The distinguishing characteristics of the claimed genus are not described, and accordingly, the specification does not provide adequate written description of the claimed genus.
17.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).

Claim Rejections - 35 USC § 102
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


20.	Claim(s) 1, 3, 7-8, 29, 33 and 37-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (WO 2016/082677; published 02 June 2016; cited by Applicant).
21.	Xu et al. disclose a proteinaceous heterodimer, wherein a first member comprises a light chain and a heavy chain complexed to form a targeting moiety exhibiting binding specificity to a tumor antigen, and wherein a second member comprises an immunoregulator fused to a heavy chain fragment via a linker, wherein said heavy chain fragment of the second member is complexed with the heavy chain of the first member to form said heterodimer. Xu et al also disclose wherein the tumor antigen is EGFR, an EGFR mutant, HER2/neu , mesothelin, or MUC1 (See claim 7), and disclose that the immunoregulator is a cytokine selected from interferon, interleukin, interferon alpha, interferon lambda, interferon beta, and interleukin 10 (See claims 23-25). Xu et al. also disclose wherein the heavy chain of the first and second member each comprise a dimerization sequence that mediates heterodimerization of the one member and the other member to form the heterodimer, wherein the dimerization sequence comprises an Fc region of a heavy chain, such as a constant region of IgG1. Xu et al. also disclose wherein the second member comprises 2 or more immunoregulators fused in-frame to each other and to the heavy chain fragment (See claim 37). Xu et al. further disclose wherein the first member, point mutations (S354C, T366W) are introduced into the Fc region of Cetuximab heavy chain (See pp. 60-61 [00232]), and point mutations (Y349C, T366S, L368A and Y407V) are introduced into the human IgG1-Fc fragment of the second member (See pg.p.40-41 [00157]; pp. 65-66 [00243]). The heterodimers thus obtained are named Erb-huIFNa2, Erb-muIFNb, Erb-huIFNb, Erb-huIFNL, Tmab-huIFNa2, Tmab-huIFNb, Tmab-(huIL10)2, Erb-huIL10, Erb-chuIL10)2, Mab806-(huIL10)2, and Pmab-(huIL10)2.
Xu et al. also disclose mixtures and pharmaceutical compositions comprising said heterodimers (See claims 43-44), and nucleic acids encoding said heterodimer (See claim 40). Lastly, Xu et al. disclose a method for inhibiting the growth of a tumor or a tumor cell comprising contacting said tumor or tumor cell with an effective amount of said heterodimer (See claim 46).

Thus, the reference of Xu et al. anticipates instant claims 1, 3, 7-8, 29, 33 and 37-38.

Double Patenting
22.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
23.	Claims 1, 3, 7-8, 11-12, 15-19, 28-32 and 36-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,357,826. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a genus of protein complexes and methods of using the same that encompass the species of protein complexes and methods of using the same recited in claims 1-4 of the ‘826 patent.


Summary
24.	No claim is allowed.


Advisory Information

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JON M LOCKARD/
Examiner, Art Unit 1647
July 30, 2022